DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Status of the Claims
The amendment/remarks filed 06/14/2021 have been entered and fully considered.  Claims 1-16 are pending.  Claims 4-16 are withdrawn.  Claims 1-2 are amended.  Claims 1-3 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “the controller is programmed to reduce the opening area of the outlet when the fuel cell vehicle is in the non-running state to be smaller than the opening area of the outlet when the fuel cell vehicle is in the running state, instead of changing a ground speed of the exhaust gas to be zero.”  Emphasis added.  The specification as filed does not appear to support the claim limitation “instead of changing a ground speed of the exhaust gas to be zero.”  There is no mention of ground speed in the specification as filed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0221433 A1 (“Akaboshi”) in view of US 2007/0000702 A1 (“Yoshida”).
Regarding claims 1-2
Akaboshi does not expressly disclose a guiding section provided separately from the discharge port, the guiding section letting the exhaust gas discharged from the discharge port move toward a rearward side beyond the rear wheel axle while the fuel cell vehicle is in a non-running state [claim 1].
Yoshida discloses a fuel cell vehicle 10 (Abstract; Figs. 25-30; [0113]-[0117]).  The fuel cell vehicle 10 comprises a vehicle speed sensor 101 that measures vehicle speed Va (Fig. 3; [0065], [0114]) and an electronic control unit 271 that controls the guiding section using the vehicle speed Va ([0114]).  A variable-sectional area outlet 370 (“the guiding section”) is provided as a separate member at an end of the exhaust gas pipe 51 (Figs. 28-29; [0116]).  The electronic control unit 271 varies the release flow rate Vg of the exhaust gas to release the exhaust gas and water having only the speed component in the vertically downward direction ([0116]).  This is achieved by reducing the opening area of the variable-sectional area outlet 370 at higher vehicle speeds.  The portion of the variable-sectional area outlet 370 having the reduced opening area corresponds to the claimed nozzle in instant claim 3.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the concept taught by Yoshida to Akaboshi to effectively prevent the released water from being scattered on the road surface and restrain the splash of water against the road surface from being swirled on the vehicle wind (Yoshida at [0116]).
It is noted that the instant claims each recite “the controller reduces an opening area of the outlet…”  This is interpreted as a manner of operating the device.  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The prior art device teaches all the structural limitations, see the discussion of Yoshida above, and is capable of operating in the claimed manner because Yoshida teaches electronic control unit 271 varies the opening area of the variable-sectional area outlet 370 based on the vehicle speed.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0000702 A1 (“Yoshida”) in view of US 2016/0221433 A1 (“Akaboshi”).
Regarding claims 1-2, Yoshida discloses a fuel cell vehicle 10 (Abstract; Figs. 25-30; [0113]-[0117]).  The fuel cell vehicle 10 comprises a fuel cell stack 22 (“the fuel cell module”) and an exhaust gas pipe 51 (“the discharge port”) through which exhaust gas produced in the fuel cell module is discharged ([0059], [0113], [0116]).  The exhaust gas pipe 51 is disposed on an under floor as the exhaust gas and water is released from outlet 260 to the road surface ([0114]).  As shown in Fig. 28, the exhaust gas pipe 51 exhausts gas toward a rear of the vehicle, therefore, the exhaust gas pipe 51 contains a guiding section capable of guiding the exhaust gas to flow toward a rearward side beyond a rear wheel axle while the fuel cell vehicle is in a non-running state.
The fuel cell vehicle further comprises a vehicle speed sensor 101 that measures vehicle speed Va (Fig. 3; [0065], [0114]) and an electronic control unit 271 that controls 
Yoshida does not expressly disclose the discharge port being disposed on an under floor and between a front wheel axle and a rear wheel axle of the fuel cell vehicle.
Akaboshi discloses a fuel cell vehicle 1A wherein the exhaust pipe 100 is mounted in a location that is in a rear portion of the fuel cell vehicle 1A but is ahead of the rear wheels RT.  This configuration more effectively suppresses the drainage water DW discharged from the exhaust pipe 100 from splashing rearward of the fuel cell vehicle 1A.  Additionally, the puddle by the drainage water DW is formed in a location deep below the fuel cell vehicle 1A.  This more effectively suppresses the potential troubles caused by the puddle (Fig. 7; [0056]-[0057]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the discharge port between a front wheel axle and a rear wheel axle as taught by Akaboshi.
It is noted that the instant claims each recite “the controller reduces an opening area of the outlet…”  This is interpreted as a manner of operating the device.  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The prior art device teaches all the structural limitations, see the discussion of Yoshida above, and is capable of operating in the claimed manner because Yoshida teaches electronic control unit 271 varies the opening area of the variable-sectional area outlet 370 based on the vehicle speed.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-222892 A (“Naganuma” – machine translation cited herein) in view of US 2004/0108150 A1 (“Guidry”).
Regarding claim 1, Naganuma discloses a fuel cell vehicle (Fig. 1; [0014]) comprising a fuel cell stack 2; discharge port 32 for releasing the cathode off gas (containing water vapor) into the atmosphere ([0017]-[0018]); and an opening area variable means (“the guiding section”), such as lid 34, 50, 52, provided separately from the discharge port (Figs. 2-4, 7-8).  
Naganuma does not expressly disclose the discharge port is disposed on an under floor and between a front wheel axle and a rear wheel axle of the fuel cell vehicle and facing the rear of the vehicle.
Guidry discloses an electric motor-driven vehicle comprising a fuel cell (Abstract).  Guidry teaches water generated by the fuel cell is discharged at a central location 
In the combination above, the lid is therefore capable of letting the exhaust gas discharged from the discharge port move toward a rearward side beyond the rear wheel axle while the fuel cell vehicle is in a non-running state.
Regarding claim 2, modified Naganuma discloses the fuel cell vehicle of claim 1.  Naganuma discloses the opening area variable means determines the opening area of the discharge port based on the vehicle speed, making the opening area smaller when the vehicle speed decreases ([0011], [0027], [0030]-[0031]).  Control device detects the vehicle speed (i.e. a speed meter).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-222892 A (“Naganuma” – machine translation cited herein) in view of US 2004/0108150 A1 (“Guidry”) as applied to claim 2 above, and further in view of US 2007/0000702 A1 (“Yoshida”).
Regarding claim 3, Naganuma discloses the the fuel cell vehicle of claim 1.  Naganuma further discloses the opening area variable means may be any means as long as the opening area of the discharge port 32 can be changed ([0035]) but is silent regarding the guiding section includes a nozzle having an outlet an opening area of which is controllable, the nozzle being provided to the discharge port.
Yoshida discloses a fuel cell vehicle 10 and teaches an exhaust gas pipe 51 fitted with a sectional area variation mechanism 372 similar to a camera aperture (“a nozzle”) (Figs. 28-29; [0116]).  The opening area of the sectional area variation mechanism 372 is regulated by motor 374 ([0116]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the sectional area variation mechanism 372 taught by Yoshida as the opening area variable means of Naganuma because Naganuma discloses the opening area variable means may be any means as long as the opening area of the discharge port 32 can be changed and, as shown by Yoshida, the claimed nozzle is a known means of reducing the opening area of a gas discharge pipe.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In this combination, the controller is programmed to reduce the opening area of the outlet when the fuel cell vehicle is in the non-running state (i.e. the vehicle speed is zero) to be smaller than the opening area of the outlet when the fuel cell vehicle is in the running state, instead of changing a ground speed of the exhaust gas to zero.

Response to Arguments
Applicant's arguments filed 06/14/2021 regarding the rejections of claims 1-2 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant is reminded that the present claims are not method claims.  Claim 1 includes the limitation “the guiding section letting the exhaust gas discharged from the discharge port move toward a rearward side beyond the rear wheel axle while the fuel cell vehicle is in a non-running state.”  This is a functional limitation.  See MPEP 2114.  The prior art structure inherently possesses the functionally defined limitation due to the positioning and angle of the exhaust pipe 100 of Akaboshi and the exhaust gas pipe 51.  Furthermore, as indicated by arrows AG in Fig. 3 of Akaboshi, at least some exhaust gas is directed toward a rearward side beyond the rear wheel axle.  Furthermore, Yoshida teaches the electronic control unit 271 varies the opening area of the variable sectional area outlet 370 based on vehicle speed.  Therefore, the prior art is inherently capable of operating in the claimed manner.
For these reasons, the rejections of claims 1-2 is maintained.
In view of the amendment to claim 3, the rejection of claim 3 over Yoshida in view of Akaboshi and Akaboshi in view of Yoshida has been withdrawn.  However, a new grounds of rejection over JP 2005-222892 A (“Naganuma”) in view of US 2004/0108150 A1 (“Guidry”) is applied to claims 1-3.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727